OFFICE   OF THE   AlTORNEY    GENERAL   OF   TEXAS
                     AUSTIN
                              Xt will be noted thst tha ltatuto, quoted aboto,
    UM# brow! and unrootrlotiu                         Languaw with regard to -mm
    nmwo per $ublinhodin the ma#tf, ii than M a #OUBwpW
    pub1r#hod ln the county, for oae tIma.*
                              d crrinition     of 4 noukop8por
                                                             ia given in 50 3s~.
    Jui'.9:4 a8 toll~~s:
I
                              *'Anowoi)apar,In the ord,inery aooaiw
               o?     word, io # publlo#tionlp p eo r aing
                      tko                                t
               rogiilor,o r slmst r e~u 3o int*rt8lo,
                                            x.        a t
               abort perlodeo;ftia6,ao doily or aoeklytr
               oouolly       foza, snd aontein1~ aouo,
                                   skest
                   that        0r IMIPFW~~QIJ0r moeat
                              $0   2-0pertt4
               ~~anra~ce of a variOa ahar0otOr, ouoh 00
               pcUtiaa'1, eoalol, nom~l roli~iour 0&a
               other r*rb:cctsof 6 aimliar mture, loo61
               02     rortd(~ti, m0naOc          for   m4ib itiomei0n
               of the ~ensral mador.*
             The fret that a publioatlorrla8 only lWte4 olr-
    culatfan&w. not prevent it rrop bulai$ a nawrpapar;end oven
    thou& lt bra 80 rabbacrlvtioali#t, ii it ir n@lorly roll
    gwwoUp    on r&s atreats as 0 olty Lt may be ro(gexd~6a0 8
    B e w8p njwr 3lzrc IrlntlBg co. t. StQP PuEllsklaq OO., 31 TOOh.
                          l

    649, 93 E. ;1WO; 80 il. C. L. 808.  '#bet aon&ltutoo IJ neuo-
    papOr 00 tm    Otra i8 ~~44 tc d00i808t0 0 waiun   tbM4h ~kftak
    te &fe pOblio of oftlolsl OotloOO, 10 0 qusatloo Or Ir+; but
    thr quetiicnubetbora publiootlcuis a #oropapara8 d#fine&
    by thb oourte $0 orb:a#rlfyOBO off&et to b# 8ubmitt.dto tb,
    p&&y        'gv=,    83 Tar. bdt!,Xupr v. Op~maoo, 9’4 Tor.
       .                  l        .       .



                              sa anBwer to your    rixnt    qu*retlon, it ia our oplnicn,
    that uaaer tho pro~isicno~of  Artiola   lbS&, and tbo outhorltio#
    cited above, tko querter1.y repot,    poridrd  ror in #al4 okt-
    us* and rbrerrld to in your ritqueot, 0011Eo publ:shoQ ill6ny
    on0 of the tbreo nourgsprrspuEUshod la XarrLoan County.
         ??or the purpouo of thl6 Act tbo ~0x4
    *PubUcatioa' obmll mea say proolemetloa,
    publfaotloa, notico oltotioa, l4 vo r tl60-
    moat o r mettrr  r o q uir or
                               o dauthorized by
    loo to bo ;ir?ntod in a abwapermr or new-
    ~iaporrshloh the br dlrrota 8h+;llk in-
    rortod or aeusod to bo iarortod in ruoh
    now~popor or aowrpeprrrby any taetltutioa,
    board,        ooamimloa,   dogartzhoat,     offloe?,
    agoat, ropraooat tlvo or omployoa or the
    D.eto or OS any lubdlvieioa or doprtmnt                     .,
    cr th0 ::1tOt0, or or cay ofmaty, polltlaal
    rubUlvieloa, or dlrtrlot, wbethor to be
    mid for out or publie rundmOS aborgod
    8I   ooata      or S*or.   (Xcta   l@CU, p. $98.)
    (39th Log., oh. 161)
         *The orrlaor, agsnoy or prrroa ohnrgra
    Qlth t&o duty OS 80 inaOrWI6 euah publiae-
    tlon sholl loloot tho aewopepor or aewm-
            la whloh memo is t,s br lnrarted
    %'fsh: a&ago for suah pablfaetion o&i1
    not oxoead t&e lowest rmta eoaordod oloss81-
    Sled advortleore. BO~CEO cay aoweprprr 0r
    tbls stata shell br euthorlrod to publleh
    loge1 ldvortlrlng of eny.obalrOtor ruoh
    norspcpor ehell Silt with ouch ofsioor,
    egeaay or poraoa ohorgod with tho duty OS
    lo inaortf~:auoh pablioation,   8 sobsdule
    or (of) retoa than ahnrgod by ouch nowe-
    pepor Sor cleualfird advorti8ia6 and ehell
    mmkoauoh odaitlcaal proof o? rotaa ohargod
    e8 ney be reqh%il          by tbo oSSlOOr agonoy
    or person ineortiag         suoh publlumtkn.
             r.    r +*

         *St lr t& purpoco OS this kat to providr
    e loge1 rate of oberge SOTWbliostioar efore-
    said rogardlorrrof tho eouroe or eho Suad out
    of whlah it fr to bo ptld or the jmrpOn8 OS
    rush publloatioaa, whotbor horofn aentioaed
    or not and aooording           to all     lawa,   apeafal   or
    gonorcri . * * *.*




c
l’ttanoreble Charhan R. xertln,   toga 8


          YOU al-o, there5oro, odvlaod In aaewor to ycur
moond qusrtion that It lr aot aooosaary to obtain bide, to
publish the quartarly report watampIatod in Arti      lbJ6
aad award the ccntract to tha lowert blbder.
                                           Yours very   truly




                                                lhrohd MCraokoa
                                                         Arrlrtant